United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-297
Issued: August 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2009 appellant filed a timely appeal of a September 25, 2009 merit
decision the Office of Workers’ Compensation Programs, which denied his request for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
hearing loss in the performance of duty.
FACTUAL HISTORY
On March 17, 2009 appellant, then a 69-year-old high voltage electrician, filed a claim
for compensation alleging that he developed hearing loss due to his federal employment. He
became aware of his hearing loss and realized that it was causally related to his employment in
February 10, 2005. Appellant did not stop work.

By letter dated April 10, 2009, the Office advised appellant of the type of evidence
needed to establish his claim. It also requested that the employing establishment address the
sources of his noise exposure, decibel and frequency level, period of exposure and hearing
protection provided.
Appellant submitted a statement and noted that from August 1958 to March 1989 he
worked for Copperweld Steel Company as a chipper grinder, final inspector and motor inspector
(maintenance electrician) and was exposed to hazardous noise from chipping hammers, overhead
cranes, sirens, steel bars, rolling of skids, electric air furnaces, transformers, motors, air
compressors, for one to seven hours per day and was provided with hearing protection. He noted
that, from May 1991 to April 1992, he worked for Edderer Cranes as an electrician and was
exposed to hazardous noise from large fabricating machines and riveting machines for two to six
hours per day. Appellant noted that, from April 1989 to June 1991, he worked as an electrician
at the employing establishment and was exposed to hazardous noise from machine shop lathes,
milling machines, forging hammers, electric arc furnaces, air compressors and various machines
noises at pier side on ships, for two to six hours per day and was provided with hearing
protection. He noted that since May 1992 he worked as a high voltage electrician and was
exposed to hazardous noise from overhead cranes, sirens, air compressors, electric arc furnaces,
forge hammers, generators and quitting time whistles for 15 minutes to 4 hours per day and was
provided with hearing protection.
The Office received employing establishment medical records and audiograms from
March 10, 1989 to January 29, 2009. In an employing establishment certificate of medical
examination dated March 10, 1989, the examining physician’s assistant noted counseling
appellant on the employer’s hearing conservation program and advised that he had prior civilian
employment with the steel mill. On March 14, 1989 an employing establishment audiologist
indicated that appellant’s entry audiogram of March 10, 1989 revealed high-frequency hearing
loss that might be noise related. Similarly, on February 28, 2005, an audiologist diagnosed mild
to severe progressive sensorineural hearing loss and noted that he worked in the steel mills for
30 years before the employing establishment and reported being exposed to noise. The
audiologist indicated that appellant’s preemployment audiogram in 1989 revealed moderate to
severe high-frequency sensorineural hearing loss. The employing establishment provided noise
exposure data, dated on April 24, 2009, which noted that, for the period of April 1989 to
March 1992, he had eight-hour time weighted average noise exposure which was greater than
84 decibels for at least 30 days per year. Also submitted were records from an employing
establishment hearing loss surveillance program from January 14, 1994 to January 31, 2006.
By letter dated July 9, 2009, the Office referred appellant to Dr. Gregory K. Chan, a
Board-certified otolaryngologist, for otologic examination and audiological evaluation. It
provided Dr. Chan with a statement of accepted facts, available exposure information and copies
of all medical reports and audiograms.
Dr. Chan performed an otologic evaluation of appellant on August 3, 2009 and
audiometric testing was conducted on the physician’s behalf on the same date. Testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 revealed the following: right ear 25, 25, 55 and
80 decibels; left ear 25, 30, 50 and 65 decibels. In a report dated August 3, 2009, Dr. Chan
diagnosed bilateral high-frequency sensorineural hearing loss and noted that it was more

2

probable than not that appellant did not have any hearing loss as a result of working at the
employing establishment as an electrician. He noted that physical examination of the canals and
eardrums revealed normal tympanic membranes bilaterally. Dr. Chan noted that, based on an
audiogram done on March 10, 1989, the reference audiogram for the year appellant was hired, he
already had high-frequency sensorineural hearing loss. He advised that appellant worked for
nearly 20 years and the hearing loss had not significantly progressed. Dr. Chan opined that the
worsening hearing levels since the 1989 audiogram could be attributed to age-related hearing
loss on a more probable than not basis. Appellant reported using hearing protection when it was
posted and feasible and should not have had any hearing loss as a result of noise exposure due to
his employment at the employing establishment. Dr. Chan opined that appellant’s industrial
noise exposure at the employing establishment was not sufficient enough to cause his hearing
loss compared to his baseline level of hearing in 1989; therefore, he did not have hearing loss as
a result of his employment.
By a decision dated September 25, 2009, the Office denied appellant’s claim on the
grounds that the medical evidence did not support that his hearing loss was causally related to
workplace noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

1

Gary J. Watling, 52 ECAB 357 (2001).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
ANALYSIS
In the instant case, it is not disputed that appellant was exposed to noise from 1989 to the
present in the course of his federal employment. However, the medical evidence is insufficient
to support that he has hearing loss causally related to his workplace noise exposure. Appellant
did not submit any medical report from a physician addressing how specific work duties or noise
exposure at work may have caused or aggravated his hearing loss. Submitted were employing
establishment audiograms March 10, 1989 to January 29, 2009. Employing establishment
records from March 10 and 14, 1989, indicated that appellant had high-frequency hearing loss
when he began his federal employment. There are no employing establishment medical records
from a physician supporting that he has a hearing loss attributable to his federal employment.
On July 9, 2009 the Office referred appellant to Dr. Chan. In report dated August 3,
2009, Dr. Chan determined that appellant’s sensorineural hearing loss was not due to his
employment. He diagnosed mild sensorineural hearing loss of the left ear at 3,000 hertz (Hz)
and mild sensorineural hearing loss of the right ear at 3,000 Hz through 6,000 Hz. Dr. Chan
diagnosed bilateral high-frequency sensorineural hearing loss and noted that more probable than
not basis appellant did not have any hearing loss as a result of working at the employing
establishment as an electrician. He based his opinion on an audiogram done on March 10, 1989,
the reference audiogram for the year appellant was hired, which revealed that he already had
high-frequency sensorineural hearing loss. Dr. Chan advised that appellant worked for nearly
20 years and the hearing loss had not significantly progressed. He opined that the worsening
hearing levels since the 1989 audiogram were more probably than not attributed to his
age-related hearing loss. Dr. Chan noted that appellant reported using hearing protection when it
was available and should not have had any hearing loss as a result of noise exposure due to his
employment at the employing establishment. He opined that appellant’s industrial noise
exposure at the employing establishment was not sufficient enough to cause his hearing loss
compared to his baseline level of hearing in 1989. Based on this, Dr. Chan concluded that
appellant did not have hearing loss as a result of his employment.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to workplace noise exposure. Dr. Chan provided a thorough examination
and a reasoned medical report explaining how the hearing loss was not due to the employment.
The Board finds that his report represents the weight of the evidence. Appellant has not
submitted any medical opinion supporting that any hearing loss is employment related. Thus, he
did not meet his burden of proof to establish that his claimed hearing loss is causally related to
employment factors.
On appeal, appellant asserts that his hearing loss increased since beginning work at the
employing establishment. As noted above, he has not submitted any medical opinion supporting
that any hearing loss is employment related and Dr. Chan’s report indicated that the hearing loss
2

Solomon Polen, 51 ECAB 341 (2000).

4

is not employment related. Neither the fact that a claimant’s condition became apparent during a
period of employment nor the belief that the condition was caused, precipitated or aggravated by
the employment is sufficient to establish causal relationship.3
CONCLUSION
The Board finds that appellant has not established that his hearing loss was caused or
aggravated by his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 25, 2009 is affirmed.
Issued: August 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

5

